DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, received 10/6/2021, has been entered into the record. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art references Huang et al. (US Pub. No. 2019/0198407A1), Liu et al. (US Pub. No. 2020/0161766A1) and Lasiter et al. (US Pub. No. 2019/0067221A1), fail to teach or suggest all of the limitations of independent claims 1, 8 or 16.  Specifically, the prior art of record fails to teach or suggest a method of manufacturing an InFO package comprising: forming a package array; sequentially stacking a core layer and a dielectric layer over the package array, wherein the core layer comprises a plurality of cavities; and forming a plurality of first conductive patches on the dielectric layer above the plurality of cavities, as recited in claim 1; a method of manufacturing an InFO package comprising: forming a package array; placing a plurality of core patterns on the package array, 
Dependent claims 2-7, 9-15 and 17-20 are allowable because of their dependence form one of allowable independent claims 1, 8 or 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830. The examiner can normally be reached MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/5/2021